Citation Nr: 0902192	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asbestosis, and if so, whether service connection may be 
granted.  



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977 and from March 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

By way of background, a review of the veteran's claims file 
reflects that sometime after the April 1993 Board decision 
denying the veteran's claim, a portion of the veteran's 
claims file was lost, and the RO subsequently rebuilt the 
missing files.  The resulting five-volume claims file appears 
to be substantially complete.
  

FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for asbestosis was last denied by an April 1993 Board 
decision.

2.  The evidence submitted since April 1993 has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  There is no credible evidence linking the veteran's 
asbestosis to service.






CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for 
asbestosis is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104, 3.156, 20.1104 (2008).  

2.  The criteria for service connection for asbestosis have 
not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Since the Board is reopening the veteran's claim, any errors 
in the notice required to be given by VA for such claims is 
harmless.  The information and evidence necessary to 
establish entitlement to the underlying service connection 
claim was provided in May 2004, June 2004, May 2007, and 
January 2008 correspondence.  Additionally, the veteran's 
Board hearing testimony reflects an understanding of the 
evidence necessary to establish service connection for 
asbestosis, and he has been represented by a Service 
Organization throughout the claims process.  Accordingly, the 
Board concludes that any notice errors are harmless.

As to the VA's duty to assist, the veteran's VA and private 
medical records have been obtained, as well as his Social 
Security Administration records, and all available evidence 
identified by the veteran has been obtained.  Because there 
is no credible evidence that the veteran was exposed to 
asbestos in service, a VA examination was not warranted.  The 
veteran has also testified at a hearing before the 
undersigned Veterans Law Judge.

In these circumstances, there is no prejudice to the veteran 
in adjudicating this appeal.

II.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
asbestosis was last denied by an April 1993 Board decision.  
The veteran failed to appeal, and his claim became final.  
38 C.F.R. § 20.1104.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board denied the veteran's claim for service connection 
for asbestosis based on the lack of a definitive diagnosis of 
asbestosis and a lack of credible evidence relating his 
condition to service.

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's statements, a lay statement 
from his fellow service member, the veteran's service medical 
records from his first period of service, private treatment 
records, and a VA examination report.   In his statements, 
the veteran asserted that he had been exposed to floating 
asbestos particles for approximately a year when his steam-
heated barracks were renovated while he was stationed in 
Germany.  The veteran's fellow service member reported that 
while he and the veteran were stationed in Germany, their 
steam-heated barracks were renovated; however, his statement 
did not allude to the presence of asbestos particles during 
the renovation.  The veteran's service medical records from 
his first period of service (the period of service during 
which he alleges he was exposed to asbestos) reflected 
treatment for one episode of an upper respiratory infection, 
but no treatment for or diagnosis of a chronic respiratory 
condition.  Because the veteran's file was lost for a time 
after the Board's earlier 1993 decision, it is not clear what 
post service treatment records were included in the file at 
the time of that decision, but in any case, the Board 
determined that any diagnosis of asbestosis reflected in the 
record was not a definitive diagnosis.   

Evidence added to the record since the veteran's prior 
service-connection denial includes the veteran's statements 
and Board hearing testimony, partial service medical records 
from the veteran's second period of active service, private 
treatment records, Social Security Administration (SSA) 
records, and VA treatment records.   Through his Board 
testimony and submitted statements, the veteran continues to 
assert that his current asbestosis is a result of his 
exposure to asbestos during his in-service barracks 
renovation.  The veteran's service medical records from his 
second period of active service reflect some respiratory 
treatment, and his private and VA treatment records and SSA 
records reflect diagnoses of pulmonary asbestosis.  

Presuming the newly submitted evidence to be credible, and 
with the veteran's VA and private treatment records 
reflecting a definitive diagnosis of asbestosis, this 
evidence is considered to be both new and material; and the 
veteran's claim is therefore reopened.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (evidence is presumed 
credible for the limited purpose of determining its 
materiality).   

II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

As referenced above, through his submitted statements and 
Board testimony, the veteran has asserted that he was exposed 
to asbestos while stationed in Germany when the steam heating 
system in his barracks was renovated, causing the barracks to 
be filled with asbestos particles during the year-long 
renovation.  The veteran further contends that this was his 
only exposure to asbestos.  Additionally, in a lay statement 
submitted by one of the veteran's fellow service members, the 
service member recounts that the steam-heated barracks in 
which he and the veteran resided were remodeled during the 
spring of 1975 (although the statement does not allude to the 
presence of asbestos during the renovation or asbestos 
particles in the air).  

The veteran's service medical records from his first period 
of service, which is the period of service during which the 
veteran claims he was exposed to asbestos, reflect that the 
veteran had a history as an asthmatic and that he once sought 
treatment for an upper respiratory infection while in 
service.   The veteran's service medical records from his 
second period of active service were provided by the veteran 
and are incomplete.  They reflect two respiratory treatment 
records in February 1980; in the first record, the veteran 
complained of chest pain for the past week that increased 
when taking deep breaths, and in a follow-up record the next 
day, the veteran reported decreased pain and that he still 
had no cough.  However, the available service medical records 
do not allude to the veteran's exposure to asbestos or a 
substance that could have been asbestos.

Private treatment records from 1984 contain the veteran's 
reports that he had severe asthma as a child requiring 
frequent hospitalization between the ages of one and five and 
that he has smoked cigarettes since the age of 15.  The 
veteran underwent lung surgeries in 1984 and 1986 for 
pleuritis and pleural fibrosis, however, the corresponding 
treatment reports reflect that the etiology of the veteran's 
pleural fibrosis was uncertain at that time.  Asbestosis was 
considered, but asbestos particles were not found in 
diagnostic laboratory studies.  

Subsequent medical records go on to suggest the presence of 
asbestosis, including an August 1988 pneumoconiosis 
consultation report, a January 1989 letter from a 
pathologist, an April 1990 private pulmonary disability 
examination report, and a December 1990 VA examination 
report, all of which report that the objective findings of 
the veteran's respiratory disability are consistent with 
asbestosis.

More recent medical records reflect a more definitive 
diagnosis of asbestosis, including a November 2001 private 
treatment record showing a diagnosis of pulmonary asbestosis; 
and a September 2006 VA treatment record that shows the 
veteran was using portable oxygen for his chronic obstructive 
pulmonary disease and asbestosis. 

An undated letter from the veteran's family physician 
reflects the physician's opinion that the veteran's 
asbestosis is attributable to service, based on the evidence 
of this disease soon after his discharge from service and the 
veteran's reports of asbestos exposure in service.

A November 1990 psychological evaluation report prepared in 
conjunction with the veteran's application for Social 
Security Administration benefits references the veteran's 
reports of asbestos exposure when working with his father in 
the sheet metal industry as a child until 1974 (when he 
entered service), continued work in that same industry from 
1977 to 1978 (between his two periods of active service), and 
exposure from removing asbestos-lined stoker units from 
stoves from 1981 to 1985 (after his last period of service).  
Additionally, an October 1993 private treatment record 
includes the veteran's reports of asbestos exposure both in 
the military and in his occupation as a construction worker.  

The fundamental question here is whether the respiratory 
disorder attributed to asbestosis may be linked to asbestos 
exposure in service.  The veteran provided a medical opinion 
that linked his illness to in-service asbestos exposure, but 
this was based on the veteran's report of that exposure.  As 
it happens, however, the only pieces of evidence of in-
service asbestos exposure are the veteran's statements.  To 
VA, he consistently reported that his only exposure was in 
service.  Elsewhere, however, the veteran reported asbestos 
exposure since childhood through both his and his father's 
occupations.  Notably, during this recitation of his asbestos 
exposure, the veteran did not report any exposure in service.  
Given the discrepancy between the veteran's reports of in-
service asbestos exposure in his submitted statements to VA 
and hearing testimony and his reports of only non-service 
asbestos exposure elsewhere, the Board deems the veteran's 
reports of in-service asbestos exposure not credible.  
Accordingly, any conclusions based on the veteran's report of 
in-service exposure are not credible.  As such, there is no 
credible evidence relating the veteran's current asbestosis 
to service; therefore, the veteran's appeal is denied.


ORDER

Service connection for asbestosis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


